PARKER, Judge.
Defendants’ motions for nonsuit were properly denied. There was direct evidence that the crimes for which defendants were tried had been committed by someone. There was sufficient evidence, when viewed in the light most favorable to the State, to support a jury finding that defendants were the guilty parties. Within a few hours after the guns were stolen, defendants drove to a place they had no apparent legitimate reason to be. They stopped their car within 150 feet of the cache of stolen property. Four of them got out in the rain and walked through the dark woods directly to the stolen property. There they stopped, and defendant Winters reached down and retrieved one of the stolen guns. The officers made their presdnce known, and thereupon Winters threw away the pistol which he had just picked up. Defendant Greene promptly drove away, leaving his companions in the rain. He ignored the officer’s command to stop and drove in the dark without lights. A logical and legitimate inference may be drawn that defendants knew where the stolen property had been hidden because they were the persons who had stolen and hidden it there. In our opinion there was here substantial evidence to support a jury verdict finding each defendant guilty of the offenses for which he was tried. This is all that was required to withstand nonsuit. State v. Stephens, 244 N.C. 380, 93 S.E. 2d 431. Whether guilt was proved beyond a reasonable doubt was for the jury to determine.
*54In charging the jury the trial judge defined “reasonable doubt” as a “possibility of innocence.” While this definition is not approved, the error was in favor of defendants rather than against them. State v. Bryant, 282 N.C. 92, 191 S.E. 2d 745; State v. Chaney, 15 N.C. App. 166, 189 S.E. 2d 594.
We have carefully examined all of appellants’ remaining assignments of error, all of which relate to the court’s charge to the jury, and find no prejudicial error such as to warrant a new trial.
No error.
Judges Campbell and Morris concur.